The executor is advised that Joseph C. Smith took the property bequeathed and devised under the residuary clause of Nancie's will in trust, with power to sell and convey the same and to use the proceeds for himself if his comfort or convenience required, or for benevolent purposes, if he so desired, during his lifetime, with power to dispose by will of what remained, and that he exercised the power in the residuary clause of his will by designating the benevolent societies to which it should go.
Case discharged.
All concurred.